THE COURT.
Appeal having been taken by defendant after judgment convicting her of assault with a deadly weapon with intent to commit murder, and the appellant’s time for filing her opening brief having expired on September 1, 1939, and having failed to make her appearance after having been cited to show cause why the appeal should not be dismissed by reason of her failure to make an appearance.
Now, therefore, in pursuance to the provisions of section 1253 of the Penal Code, the judgment and the order appealed from are affirmed.